Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000001
                                                         10-NOV-2016
                                                         08:00 AM



                           SCWC-15-0000001

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                             TEDDY MUNET,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000001; CR. NO. 12-1-1114)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Teddy Munet’s

application for writ of certiorari filed on September 26, 2016,

is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 10, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson